On petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit. Motion of National Crime Victim Law Institute for leave to file a brief as amicus curiae granted. Motion of respondent Robert M. Foot for leave to proceed in forma pauperis granted. Petition for writ of certiorari granted. Judgment vacated, and case remanded to the United States Court of Appeals for the Eighth Circuit for further consideration in light of Paroline v. United States, 572 U.S. ----, 134 S.Ct. 1710, 188 L.Ed.2d 714 (2014).